 
 
EXHIBIT 10.2
 
QUEPASA CORPORATION
324 Datura Street, Suite 114
West Palm Beach, Florida 33401




December 14, 2010




Dear Investors:
 
This is being provided to all investors in the Quepasa Corporation Private
Placement.  The Securities Purchase Agreement is being amended as reflected
below:



1.           Section 1(f)(i) shall be revoked and replaced with the following:
 
(i)  Up to 2,000,000 shares are being offered and may be sold (the “Maximum”).



2.           The following shall be added to the end of Section 2(a):
 
Notwithstanding the forgoing, the Closing will occur on December 20, 2010.



3.           The following shall be added to the end of Section 8(g):
 
Provided, however, the Purchasers commitment and the purchase price cannot be
increased without the Purchaser’s consent.



4.           The following shall be added to the end of Section 8(m):
 
Notwithstanding the forgoing, this Section 8(m) does not apply to any Purchaser
required by SEC rules or regulations to file a Form 3, Form 4, Schedule 13D
and/or Schedule 13G or any amendment(s) to any such Form or Schedule.


If you are agreeable to the preceding, please sign below.





      Sincerely,                      
 
   
 
 
 
   
Michael Matte
        Chief Financial Officer                   AGREED AND ACCEPTED:  
 
   
 
                  [Print Name]                             [Sign Name]          
                  [Print Title, if applicable]  

 
 